Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references indicated with a strike-through on the IDS filed 15 October 2021 are duplicate references that were cited and considered on the IDS submitted 30 September 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The previously withdrawn method claims 22-23 have been rejoined with the allowed claims since the claims recited all the limitations of the allowable product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has successfully argued that the prior art fails to teach a sensor comprising a conductive layer having a first dielectric layer, a carbon nanotube having a source and drain electrode positioned thereon, a second dielectric layer with a thickness of 10nm-30nm positioned on the carbon nanotube and a non-fouling polymer layer comprising POEGMA having a thickness from 10nm to 150nm with a capture agent bound thereto.
The closest prior art, Kikuchi et al. (US 2011/0248698) teach a sensor comprising a conductive substrate, a first dielectric layer positioned on the conductive substrate, a carbon nanotube channel, source and drain electrodes, an insulating layer positioned on the carbon nanotube, a capture agent and an electronic circuit configured to measure an electrical property of the carbon nanotube.  Kikuchi fails to teach the first and second dielectric layers, source and drain electrodes positioned on the carbon nanotube and the claimed non-fouling layer.
 Chilkoti et al. (US 2013/0157889) teach the claimed non-fouling polymer layer comprising hydroxy terminated POEGMA, alkoxy terminated POEGMA, a copolymer of alkoxy-terminated POEGMA and hydroxy-terminated POEGMA having an ethylene glycol repeating unit of 3-20 positioned on a dielectric layer, having a thickness of 100 nm and a capture agent printed on the polymer layer.  Chilkoti et al. teach optical and non-electrical detection and fail to teach the POEGMA in a sensor wherein an electrical property of the carbon nanotube channel.  Chilkoti fails to provide a reasonable expectation of success to include a POEGMA in a sensor wherein electrical property of a carbon nanotube channel is detected.
Li et al. (US 2014/0326600) teach a field effect transistor having a carbon nanotube channel with a brush polymer layer with an attached capture antibody and detection of an electrical property of the carbon nanotube channel.  Although POEGMA is a brush polymer, Li’s broad teaching of brush polymers does not provide sufficient reasonable expectation of success in specifically including POEGMA in a sensor where an electrical property of a carbon nanotube channel is detected.
Hucknall (Adv. Mater, 2009, cited on 5/3/2022 IDS) teaches non-fouling polymer brushes comprising POEGMA on a glass (dielectric) substrate, but fail to teach a sensor comprising a carbon nanotube channel wherein an electrical property of the carbon nanotube channel is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641